IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1497
                             Filed December 6, 2017


IN THE INTEREST OF E.T.,
Minor Child,

E.T., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.




       Jean Capdevila, Davenport, for appellant father.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Christine Frederick of Zamora Taylor Woods and Frederick, Davenport,

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

        A father appeals the termination of his parental rights to his child, born in

2008.    He contends (1) the department of human services failed to make

reasonable efforts toward reunification and (2) termination was not in the child’s

best interests.

I.      The department must make reasonable efforts to reunify parent and child

following removal. See In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). This

obligation may extend to incarcerated parents depending on the circumstances of

the case. See In re S.J., 620 N.W.2d 522, 525 (Iowa Ct. App. 2000).

        Our de novo review of the record reveals the following facts. The father

was imprisoned for sexually abusing the child’s older half-sibling. The child that is

the subject of this proceeding was removed from his parents in 2014 and was

adjudicated in need of assistance.

        The department allowed the father to participate in family team meetings

and facilitated home studies of relatives the father identified as possible placement

options. The department also kept the father apprised of developments in the

child-in-need-of-assistance proceeding and assisted in arranging his participation

in early court proceedings.

        In time, the department of corrections rather than the department of human

services took over the provision of services, including courses on parenting. The

father completed one of the courses and was on a waiting list for the second. The

department of corrections disallowed contact with his child until he completed this

programing. Even at that point, the likelihood of visits was low, given the child’s

highly fraught memories of his father and his apparent knowledge of the sex abuse.
                                         3


We conclude the department afforded reunification services tailored to the

circumstances of this case. Id.

II.   Termination must be in a child’s best interests.             See Iowa Code

§ 232.116(2) (2017). As the district court stated, the father is “an untreated child

sex offender at this point and cannot have contact with children.” We also note he

is in no position to take custody of the child, even if his treatment regimen were

complete.

      We affirm the termination of the father’s parental rights to this child.

      AFFIRMED.